IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 96-50104
                        USDC No. W-94-CV-140



DANIEL T. PLOOF,

                                          Plaintiff-Appellant,


versus

W. GOOD, JR.,

                                          Defendant-Appellee.


                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                        - - - - - - - - - -

                          April 15, 1997
Before SMITH, DUHE’ and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Daniel T. Ploof (Texas inmate #642997), moves this court for

leave to appeal in forma pauperis (IFP) under the Prison

Litigation Reform Act of 1995 (PLRA) in his appeal from the

district court's dismissal of his suit pursuant to FED. R. CIV. P.

41(b) for failure to prosecute.   The motion for leave to proceed

IFP is GRANTED.



     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                             No. 96-50104
                                  -2-

     The PLRA requires a prisoner appealing IFP in a civil action

to pay the full amount of the filing fee, $105.   As Ploof does

not have funds for immediate payment of this fee, he is assessed

a partial filing fee of 96¢ in accordance with 28 U.S.C.

§ 1915(b)(1).   Following payment of the partial filing fee, funds

shall be deducted from Ploof’s prisoner account until the full

filing fee is paid.    Id.

     IT IS ORDERED that Ploof pay the appropriate filing fee to

the Clerk of the District Court for the Western District of

Texas.   IT IS FURTHER ORDERED that the agency having custody of

Ploof’s inmate account shall collect the remainder of the $105

filing fee and forward for payment to the Clerk of the District

Court for the Western District of Texas in accordance with 28

U.S.C. § 1915(b)(2).

     A review of the trial transcript reveals no reversible

error; Ploof's conduct at trial rose to a level warranting

dismissal with prejudice for failure to prosecute.   McCullough v.

Lynaugh, 835 F.2d 1126, 1127 (5th Cir. 1988); Boudwin v.

Graystone Ins. Co., 756 F.2d 399, 401 (5th Cir. 1985); Berry v.

CIGNA/RSI-CIGNA, 975 F.2d 1188, 1191 (5th Cir. 1992).

     The decision is AFFIRMED.